DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020(2x), 10/02/2020(2x), 10/26/2020, 11/19/2020, 12/2/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 58 and its dependencies, the phrase "with material having a higher boiling point" renders the claim indefinite because it is unclear as to what the material is that the claim is referring to? Is it the plant-derived material veneer layer? Or another material separately? Further clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58-62, 65, 67-74, 77, 79-86 are rejected under 35 U.S.C. 103 as being unpatentable over Skelding 2017/0185885 in view of Varone 2013/0287267 and Rawlins, “Woods Oils: A No Nonsense Guide” .

Regarding claim 58, Skelding discloses a method of making a card with a given appearance comprising the steps of: selecting a decorative layer (e.g. printed core 606A/606B) [FIG 6A-6B] [0046] [0050] [0061]; selecting a core for forming the body of the said card, said core layer having a first and second surfaces, said core layer comprising of metal (metal sub-assembly 602) [0048]; attaching said decorative layer to the first surface of the core layer [0050] [FIG 6A-6B]. 
However, Skelding fails to disclose that the decorative layer comprises of a plant derived material veneer layer. Varone discloses a decorative layer made of wood [0041] [0043] [0048] [0050] [0056]. It would have been obvious to one with ordinary skill in the art to modify Skelding in view of Varone as Varone discloses, “Advantageously, using natural material for manufacturing the IC card is more environmentally friendly than plastic, and thereby reduces the pollution caused by an excessive use of plastic materials. “ [0048]
However, neither Skelding nor Varone discloses applying an oil film to the decorative layer to replace water within the plant-derived material (note while the Examiner has 112 the “with material having a higher boiling point: limitation, the Examiner would like to note on record that Linseed oil has a boiling point of greater than 316˚C while water boils at 100˚C).
Rawlins discloses an oil layer is added to wood, which seeps in and replenishes the natural oil and water that is lost from the wood through time and general wear and tear (under What is Wood Oil?). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify Skelding and Varone in view of Rawlins as Rawlins discloses how to maintain wooden layers over a long period of time.
Regarding claim 59, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 58. Skelding further discloses attaching said decorative layer and core layers includes laminating the layers [0047].
Regarding claim 60, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 58. Skelding further discloses attaching a polymeric layer to the second surface of the core layer [0050].
Regarding claim 61, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 58. Skelding further discloses an integrated chip (e.g. IC chip) said integrated chip module configured for at least one of: wireless radio frequency transmission between the card and external reader [0049] [0071] [0072] [0085]. 
Regarding claim 62, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 58. Varone discloses a decorative layer made of wood [0041] [0043] [0048] [0050] [0056].
Regarding claim 65, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 62Rawlins discloses applying an oil to a wood layer [(under What is Wood Oil?)]. It would have been obvious to modify as disclosed in claim 58.  
Regarding claim 67, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 58.  Varone further discloses attaching second decorative layer to a core layer includes the step of forming a pocket within a surface of said core layer (e.g. layer 300 of FIG 3B] and attaching one of said decorative layers within said pocket (e.g. layer 320).
Regarding claim 68, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 67. Varone further discloses the decorative layer has a thickness and the 
Regarding claim 69, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 58. Skelding further discloses attaching a decorative layer to the second surface of the core layer [FIG 6A-6B].
Regarding claim 70, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 69. Skelding discloses attaching a second decorative layer to the core layer [FIG 6a-6B], and Varone further discloses attaching a plant derived layer [0041] [0043] [0048] [0050] [0056]. Therefore, it would have been obvious to combine as stated in claim 58. 
Regarding claim 71, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 69. Skelding discloses he core layer to have a thickness in a range of 0.005 in to 0.032 (18ml is approx. 0.005in) [0047]. 
Regarding claim 72, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 71. While Skelding discloses the range for the decorative layer have a thickness of 5ml, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the range of 0.003-0.014in, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 73, Skelding discloses a core layer, said core layer forming a bulk of the card and having a predetermined color (e.g. the color of the metal layer), said core layer having first and second surfaces and comprising one of: (a) metal (metal sub-layer 602) [0048] [FIG 6A-6B]; (b) ceramic coated metal; (c) ceramic coated polymer, or (d) solid ceramic; and a 
 However, Skelding does not explicitly disclose that the decorative layer is a plant derived material veneer layer. 
Varone discloses a decorative layer made of wood [0041] [0043] [0048] [0050] [0056]. It would have been obvious to one with ordinary skill in the art to modify Skelding in view of Varone as Varone discloses, “Advantageously, using natural material for manufacturing the IC card is more environmentally friendly than plastic, and thereby reduces the pollution caused by an excessive use of plastic materials. “ [0048]
However, neither Skelding nor Varone discloses a  film of protective oil is disposed along a top surface of and within the plan-derived material of the decorative layer.
Rawlins discloses an oil layer is added to wood, which seeps in and replenishes the natural oil and water that is lost from the wood through time and general wear and tear (under What is Wood Oil?). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify Skelding and Varone in view of Rawlins as Rawlins discloses how to maintain wooden layers over a long period of time.
Regarding claim 74, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 73. Varone discloses a decorative layer made of wood [0041] [0043] [0048] [0050] [0056]. 
Regarding claim 77
Regarding claim 79, Skelding in view of Varone discloses all of the limitations of claim 73. Varone further discloses a core layer (layer 300) includes a pocket (e.g. cut out in 300 (320) ) within a surface of said core layer and attached one of said decorate layers (320- first visual layer) within said pocket [FIG 3B].
Regarding claim 80, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 73. Skelding further discloses the decorative layer attached to the first surface of said core layer is a first decorative layer, the card further comprising a second decorative layer attached to the second surface of said core layer [FIG 6A-6B][0050].
Regarding claim 81, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 80. Skelding discloses attaching a decorative layer to a second surface of the core layer [6A-6B]. Varone further discloses decorative layer attached to the second layer is a plant derived material [wood].
Regarding claim 82, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 80. Skelding further discloses the second decorative layer is different than the second decorative layer [0050]. 
Regarding claim 83, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 73. Skelding further discloses a signature panel [0010] [0032] [0035-36] [0042-43] and a magnetic stripe [0040].
Regarding claim 84,
Regarding claim 85, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 73. Skelding further discloses the core layer thickness to have a range of 0.005in to0.032in (18ml is approx.  .005in) [0047]. While Skelding discloses the range for the decorative layer have a thickness of 5ml, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the range of 0.003-0.014in, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 86, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 74. Varone further discloses in another embodiment that the wood is positioned on a top surface of the card [FIG 3A-3B] [0057].



Claims  64 is rejected under 35 U.S.C. 103 as being unpatentable over Skelding 2017/0185885 in view of Varone 2013/0287267 and Rawlins, “Woods Oils: A No Nonsense Guide” as applied to claims 58-62, 65, 67-74, 77, 79-86 above, and in further view of Skierski et al. 2004/0131756.

Regarding claim 64, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 62. However, neither discloses sanding the wood to a desired thickness. Skierski discloses sanding the wood layer to a desired thickness and smoothness [0027] 0037]. . 


Claims  66 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Skelding 2017/0185885 in view of Varone 2013/0287267 and Rawlins, “Woods Oils: A No Nonsense Guide”, as applied to claims 58-62, 65, 67-74, 77, 79-86 above, and in further view of Meersseman et al. 2013/0067842.

Regarding claim 66 and 78, Skelding in view of Varone and Rawlins discloses all of the limitations of claim 62 and 73, respectfully. However, neither references discloses chamfering the outer edges of the wood to prevent fraying or peeling of the wood. Meersseman discloses chamfering the wood [0028]. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Skelding, Varone and Rawlins in view of Meersseman as chamfering wood is a common practice in the arts. 

Response to Arguments
Applicant’s arguments with respect to claims 58-75, 77-86 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. 
The Applicant has amended claim 58 and 73. However upon further search and consideration the Examiner has provided a new U.S.C. §103 of Skelding, Varone and Rawlins. Rawlins discloses how to treat wood with an oil layer and how it is notoriously old and well known in the art to do so. Therefore the claims are rejected as provided above.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 63 and 75, none of the cited prior art of record discloses a low lignin content. Further search and consideration did not yield any references that were suitable for a rejection. Thus the claims are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887